DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12, 15-16, and 19-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhavaraju et al. (2017/0261491).
Regarding claim 1, Bhavaraju et al. disclose a method for determining an end of life of a continuous analyte sensor (see paragraphs 202-203), comprising:
receiving a sensor signal from an analyte sensor (this is inherent in paragraph 205);
evaluating a plurality of risk factors associated with end of life symptoms of analyte sensors (see paragraph 205), wherein the risk factors include a downward drift in sensor sensitivity over time (see paragraphs 220 and 263), an amount of non-symmetrical, nonstationary noise (skewness of noise; see paragraph 208) and a duration of noise (duration of noise; see paragraph 208);
determining an end of life status of the analyte sensor based at least in part on the evaluating (see paragraphs 206, 211, and 246); and
providing an output related to the end of life status of the analyte sensor (see paragraph 252).  
Regarding claim 2, Bhavaraju et al. disclose the method of claim 1, wherein determining the end of life status further comprises mapping each of the risk factors to an end of life risk factor metric (see paragraph 246).  
Regarding claim 3, Bhavaraju et al. disclose the method of claim 2, wherein the mapping is performed using a different translation function for each of the risk factors (see paragraph 211).  
Regarding claim 5, Bhavaraju et al. disclose the method of claim 3, further comprising assigning a weight to each of the end of life risk factors and determining a weighted average from the weighted risk factor metrics (see paragraph 246), wherein determining the end of life status of the analyte sensor is based at least in part on the weighted average (see paragraph 269).  
Regarding claim 6, Bhavaraju et al. disclose the method of claim 5, wherein the determining further comprises comparing the weighted average to a threshold and determining that sensor end of life is likely when the weighted average exceeds the threshold (see paragraph 270).  
Regarding claim 7, Bhavaraju et al. disclose the method of claim 6, wherein the output recommends termination of the sensor use when the weighted average exceeds the threshold (see paragraph 261).  
Regarding claim 8, Bhavaraju et al. disclose the method of claim 1, wherein the plurality of risk factors further includes a rate of change of the downward drift in sensor sensitivity (see paragraphs 214 and 220).  
Regarding claim 9, Bhavaraju et al. disclose the method of claim 8, wherein determining the end of life status further comprises mapping each of the risk factors to an end of life risk factor (see paragraph 246).  
Regarding claim 10, Bhavaraju et al. disclose the method of claim 9, wherein the mapping is performed using a common translation function that receives each of the risk factors (see paragraph 211).  
Regarding claim 12, Bhavaraju et al. disclose the method of claim 1, further comprising determining a downward drift in sensor sensitivity by examining a ratio of a shorter term sensitivity to a longer term sensitivity (see paragraph 218).  
Regarding claim 15, Bhavaraju et al. disclose the method of claim 1, further comprising determining the downward drift in sensor sensitivity by examining a change in magnitude in sensor sensitivity (see paragraph 212).  
Regarding claim 16, Bhavaraju et al. disclose the method of claim 1, further comprising determining the downward drift in sensor sensitivity by examining a rate of change in sensor sensitivity (see paragraphs 214 and 220).  
Regarding claim 19, see the foregoing rejection of claim for all limitations except the following.
Bhavaraju et al. disclose a system for determining an end of life of a continuous analyte sensor, the system comprising sensor electronics (see paragraphs 27 and 202) configured to be operably connected to a continuous analyte sensor, the sensor electronics configured to:
... (steps similar to those of claim 1).

Regarding claim 20, see the foregoing rejection of claim 8.














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju et al. (2017/0261491).
See the foregoing rejection of claim 1, for limitations recited therein.
Regarding claim 13, Bhavaraju et al. disclose the method of claim 1, further comprising determining a downward drift in sensor sensitivity by:
... ;
periodically determining a slope between selected data points in the downsampled signal to obtain a series of calculated slopes (see paragraph 108);
periodically comparing a currently calculated slope to a previously calculated slope (see paragraph 108); and
determining that sensor sensitivity is decreasing if a ratio of the currently calculated slope to the previously calculated slope decreases over time (see paragraph 108).  

Bhavaraju et al. do not disclose downsampling the sensor signal.
Examiner takes official notice that it is well-known and common knowledge to downsample a signal to facilitate analysis.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Bhavaraju et al. to include downsampling the sensor signal, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 











Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju et al. (2017/0261491) in view of Leu et al. (2010/0106458).
See the foregoing rejections of claims 3 and 10 for limitations recited therein.
Regarding claim 4, this combination of references does not teach the method of claim 3, wherein at least one of the translation functions is a logistic regression function.  
Leu et al. disclose use of a logistic regression function to monitor sensor performance (see paragraph 33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Bhavaraju et al. such that at least one of the translation functions is a logistic regression function, similarly to the invention of Leu et al., because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 11, see the foregoing rejection of claim 4.







Allowable Subject Matter
Claims 14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not disclose or suggest, "examining a ratio of a difference between the fast filtered sensor data and the slow filtered sensor data to the slow filtered sensor data...", in combination with the remaining claim elements as set forth in claim 14.
The prior art does not disclose or suggest, "for each of the moving windows, calculating a slope between a local maxima value and ... minima value ... ; periodically comparing a calculated slope for a current one of the moving windows to a calculated slope for a previous one ... ; determining the rate of change in sensor sensitivity based on the comparison", in combination with the remaining claim elements as set forth in claim 17, and claim 18 depending therefrom.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garcia et al. are cited for disclosing outlier detection for analyte sensors.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852